Clark, C. J.
This case was fully and ably argued by counsel on both sides, wbo also filed very elaborate briefs, stowing their interest in the cause and the study which they had given it. But upon consideration of the whole case we do not find any error.
The first issue was purely as to a matter of fact, and, there being evidence' to support the plaintiffs’ contention, the verdict, undisturbed by the judge, is conclusive. It follows that, as to the second issue, $1,750 was the correct amount of the damage.
The judge was also correct as to his ruling that under the statute of frauds, Rev., 974, the guarantee of Robinson, if made, was oral, and therefore could not be enforced.
No error.
'Walker, J., dissents in part.